Citation Nr: 0706572	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-24 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
peripheral neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from April 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The record reflects that the veteran was scheduled for a 
Travel Board hearing at the RO before a Veterans Law Judge in 
September 2005, but that he subsequently  cancelled the 
hearing request.  



FINDINGS OF FACT

1.  In an April 1989 rating decision, the RO denied service 
connection for peripheral neuropathy of the feet.

2.  Evidence added to the record since the RO's April 1989 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy of the feet.

3. The veteran's peripheral neuropathy of the feet did not 
originate in service and is not related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
April 1989 rating decision denying service connection for 
peripheral neuropathy of the feet, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 
(2006).

2.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, Nos. 19 Vet. App. 473 (2006).  The Board 
specifically finds, however, that the veteran is not 
prejudiced in this case as he has been given specific notice 
with respect to those elements of a service-connection claim.   
Thus, the lack of notice of additional benefits that stem 
from the grant of service connection cannot prejudice him.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim. Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran has undergone a VA examination.  The Board finds that 
this examination, along with the veteran's treatment records, 
provides sufficient findings upon which to adjudicate the 
claim.  There is no duty to provide another examination or 
medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran contends that his current peripheral neuropathy 
of the feet began in service as a result of an allergic 
reaction to penicillin.

Evidence considered at the time of the 1989 rating decision 
includes service and VA medical records.  The service medical 
records show that in May 1967, the veteran suffered a 
generalized urticarial rash one week following a penicillin 
injection.  VA medical treatment records dated in 1988 show 
was diagnosed as having idiopathic neuropathy with 
involvement mainly of the feet.

Evidence received subsequent to the 1989 rating decision 
includes VA medical treatment records and a VA examination.

VA treatment records show that the veteran received ongoing 
treatment and evaluation for peripheral neuropathy of the 
feet.  In a June 1989 treatment record, it was indicated that 
the veteran's sensory neuropathy of the feet was of uncertain 
etiology, possibly from a penicillin reaction at the age of 
18.  

On VA examination in August 2003, the veteran reported that 
he developed pain in his feet from a penicillin shot that was 
he given during service.  The examiner noted that the 
veteran's medical history included a diagnosis of diabetes 
approximately two years earlier.  He had also had multiple 
neurologic evaluations over the years, dating back to the 
1980's and was felt to have a sensory neuropathy of uncertain 
etiology.  The impression was longstanding mild sensory 
neuropathy, uncertain etiology.  The examiner did not think 
that the penicillin caused the veteran's neuropathy.   

Laws and Regulations

By an April 1989 rating decision, the RO originally denied 
service connection for peripheral neuropathy of the feet.  
The veteran was advised of this rating decision in an April 
1989 letter.  He did not, however, file a notice of 
disagreement, and that rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

In a July 2002 written statement, the veteran indicated that 
he was again seeking service connection for peripheral 
neuropathy of the feet.  By a January 2004 supplemental 
statement of the case, the RO reopened the veteran's claim 
for service connection and denied it on the merits.  
Nevertheless, the Board is not bound by the RO's findings and 
must itself determine whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the final decision in April 1989.  The credibility of new 
evidence is to be presumed. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The veteran's claim for service connection for peripheral 
neuropathy of the feet was denied by the RO in April 1989 
based on a lack of evidence that peripheral neuropathy was 
incurred in service.  Since the July 1977 RO decision,
VA medical evidence has been received which addresses whether 
the veteran's peripheral neuropathy is related to service.  
This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether peripheral neuropathy has been present continuously 
since service and is related thereto.  This evidence is of 
such significance that it must be considered in order to 
adjudicate the claim fairly.  The Board finds, accordingly, 
that the additional evidence is new and material, warranting 
reopening of the claim for service connection for peripheral 
neuropathy of the feet.  

Service Connection 

Inasmuch as the Board has reopened the claim for service 
connection for peripheral neuropathy of the feet, the next 
question to be considered is whether service connection for 
peripheral neuropathy of the feet is warranted based on the 
evidence of record.  Because the veteran has been furnished 
with the criteria for establishing service connection, and 
specifically advised of the evidence needed to support the 
claim, the Board finds that there is no prejudice to him in 
adjudicating the reopened claim without first remanding it to 
the RO for consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that he currently suffers from 
peripheral neuropathy of the feet as the result of an 
allergic reaction to a penicillin shot that was taken during 
service.

The medical evidence of record clearly establishes that the 
veteran has peripheral neuropathy of the feet.  The service 
medical records show that the veteran suffered from a 
generalized rash one week following a penicillin injection.  
The preponderance of the medical record, however, shows that 
the veteran's peripheral neuropathy is not related to any 
incident of service.  The August 2003 VA examiner concluded 
that the penicillin did not cause the veteran's neuropathy.  
The examiner maintained that the neuropathy was of uncertain 
origin.  This opinion was based on a thorough review of the 
veteran's medical history.

The Board acknowledges the notation from the VA physician in 
June 1989, which states that the veteran's peripheral 
neuropathy of the feet is possibly from a penicillin reaction 
during service.  This opinion, however, was based on the 
veteran's self- reported history, without a review of his 
claims file including service medical records. The VA 
physician did not note the basis for the conclusion and did 
not indicate any source, independent of the veteran, 
regarding his medical history.  Therefore, the Board can only 
conclude that the veteran himself reported this medical 
history to the examiner.  Thus, to the extent that this 
clinical record was based upon a finding on a recitation by 
the veteran of his own medical history, the information is 
not probative evidence as to the etiology of the veteran's 
psychiatric disorder.  See Leshore v. Brown, 8 Vet. App. 406 
(1995).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or another relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  Moreover, an 
opinion indicating that there is "possibly" a relationship to 
service is essentially speculative in nature.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993). 

Based upon the foregoing, the Board finds that the August 
2003 VA examiner's opinion is more persuasive.  Consequently, 
the veteran's claim for service connection must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy of the feet, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 





ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for peripheral neuropathy of the 
feet.  To this extent, the appeal is granted.

Entitlement to service connection for peripheral neuropathy 
of the feet is denied.





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


